SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes oNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2008 ClassA Common Stock, $.001 ParValue 3,016,730 ClassB Common Stock, $.001 ParValue 2,861,843 ClassC Common Stock, $.001 ParValue 3,121,048 ClassD Common Stock, $.001 ParValue 80,481,225 TABLE OF CONTENTS Page PARTI.
